Citation Nr: 0032445	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from May 1994 to May 1998.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs Medical & Regional Office Center (VAMROC) in 
Fargo, North Dakota.  In December 1999 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's right knee complaints during service were 
acute and transitory in nature, and his current right knee 
disorder is not related to his service or any incident 
therein.

3.  The veteran's left knee complaints during service were 
acute and transitory in nature, and his current left knee 
disorder is not related to his service or any incident 
therein.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1999).

2.  A left knee disorder was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the January 2000 decision and remand, the Board found that 
the veteran's claims for service connection for right and 
left knee disorders were well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board found that he had 
presented claims that were plausible.  The Board is satisfied 
that all relevant facts have been properly developed with 
respect to these issues and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by statute.

Factual Background

The veteran's service medical records indicate that he first 
complained of anterior lateral right knee pain in May 1994.  
His right knee pain, diagnosed as iliotibial band tendonitis, 
resolved in late June 1994 and he returned to full duty.  The 
veteran first complained of left knee pain and stiffness in 
July 1995.  He was diagnosed with left knee tendonitis.  In 
August 1995, the veteran continued to have left knee 
complaints.  An examiner noted some mild edema in the 
patellar area and joint line tenderness.  The veteran was 
assessed with a possible lateral meniscus tear,  Later that 
month he was assessed with chronic left lateral meniscal 
injury.  In an undated medical history, completed in 
conjunction with his March 1998 separation examination, the 
veteran complained that his right knee was painful during 
rainy weather.  The accompanying separation examination 
report shows that clinical evaluation of his lower 
extremities was normal.  

An August 1998 VA general medical examination report shows 
that the veteran gave a history of possible tendonitis and 
left knee meniscus cartilage damage.  He complained of 
occasional tightness.  The examiner found no left knee 
tenderness, swelling, laxity or erythema.  There was full 
range of motion of the left knee.  There was no evidence of 
pain with range of motion testing, excessive fatigability or 
incoordination.  The examiner provided no diagnoses and noted 
that X-ray studies of both knees were normal.  The 
accompanying X-ray studies of both knees were interpreted as 
normal by a radiologist.  Subsequently, another VA physician 
independently diagnosed mild degenerative arthritis without 
examining the veteran.  

In January 2000 the Board remanded the veteran's case to 
afford him a VA orthopedic examination for evaluation of his 
right knee and clarification regarding any left knee disorder 
diagnosis.  The RO scheduled the appropriate examination for 
the veteran and advised him of the consequences should he 
fail to report to the examination.  He failed to report for 
the examination, and has not offered any justification for 
his failure to cooperate.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

As noted previously, the veteran was informed of a scheduled 
VA examination to clarify whether he currently has any right 
or left knee arthritis or whether he has a knee disorder 
etiologically linked in any way to his service.  He failed to 
report for the examination, and has not offered any 
justification for his failure to cooperate.  Although the 
Board must assist a veteran who has submitted evidence of a 
well-grounded claim, this duty to assist is not always a one-
way street, and a veteran may not passively wait for 
assistance in those situations in which he may or should have 
information that is necessary in the development of his 
claim.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has 
duty to assist the veteran, not a duty to prove his claim 
while the veteran remains passive); accord Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Further, when a VA examination is 
scheduled in conjunction with an original compensation claim, 
and the veteran, without good cause, fails to report for the 
examination, the claim shall be determined based on the 
evidence of record.  38 C.F.R. § 3.655 (1998).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for right and left knee disorders.  In 
reaching this conclusion, the Board acknowledges that a VA 
physician diagnosed the veteran with mild degenerative 
arthritis within one year of his discharge from service.  The 
basis for his diagnosis is not clear from the record, as it 
does not appear that he examined the veteran.  However, in 
August 1998, both the examining physician and the radiologist 
specifically noted that X-ray studies of both knees were 
normal.  Because there is a medical basis for their 
assessment, greater weight is given to their diagnoses.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for right and left knee disorders.  38 
U.S.C.A. §§ 1101, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a).

In reaching this conclusion, the Board acknowledges the 
veteran's contentions that his inservice knee disabilities 
have persisted since service.  Although the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 


ORDER

Service connection for right and left knee disorders is 
denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 

